Citation Nr: 0735723	
Decision Date: 11/13/07    Archive Date: 11/26/07

DOCKET NO.  06-33 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from March 1951 to March 
1955.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, which granted service connection for bilateral 
hearing loss and assigned an initial 10 percent rating, 
effective June 9, 2004.  

In September 2007, the veteran filed a motion to advance this 
case on the docket, based on his age.  In October 2007, the 
Board granted the motion for good cause.  38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. § 20.900(c) (2007).


FINDING OF FACT

Audiological testing shows that the veteran has Level V 
hearing in the right ear and Level II hearing in the left 
ear.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic 
Code 6100 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of the 
information and evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in August 2004 that fully 
addressed all four notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
veteran of what evidence was required to substantiate the 
claim of service connection for hearing loss and of the 
veteran's and VA's respective duties for obtaining such 
evidence.  The veteran was also asked to submit any 
additional evidence or information in his possession in 
support his claim.

The Board notes that in Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the U.S. Court of Appeals for Veterans Claims 
(Court) held that, upon receipt of a claim for service-
connection, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because August 2004 the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

Duty to Assist

Under the VCAA, VA has a duty to assist the veteran in the 
development of the claim.  This duty includes assisting the 
veteran in the procurement of service medical records and 
pertinent treatment records, as well as providing an 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

In this case, the veteran's service medical records are 
unfortunately unavailable.  In October 2004, the National 
Personnel Records Center (NPRC) advised the RO that the 
veteran's service medical records had been destroyed in a 
fire at that facility in 1973.  Attempts to reconstruct the 
records were unsuccessful.  

The Board finds that, based on the RO's efforts and the 
responses from NPRC, it is reasonably certain that additional 
service medical records are not available and that further 
efforts to obtain those records would be futile.  38 U.S.C.A. 
§ 5103A(b)(3) (West 2002).  The veteran has been informed 
that his service records are unavailable.  See McCormick v. 
Gober, 14 Vet. App. 39 (2000); O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  Therefore, while the Board sincerely 
regrets that the veteran's service records are unavailable, 
it finds that VA has no further duty to him with respect to 
obtaining them.  In any event, the Board wishes to assure the 
veteran that the outcome of this appeal does not hinge upon 
what happened during service.  Rather, the rating assigned 
for the veteran's hearing loss is based on the severity of 
his current condition.  This question cannot be answered by 
service medical records from over half a century ago, but 
rather on post-service medical records.

In that regard, the RO has received both VA and private post-
service clinical records in connection with the veteran's 
claim.  In addition, the veteran was afforded a VA medical 
examination in March 2005.  The Board finds that this 
evidence provides the necessary medical opinions as well as 
sufficient reference to the pertinent schedular criteria.  
See Massey v. Brown, 7 Vet. App. 204 (1994).  

The Board also notes that in March 2007, the veteran 
indicated that there is no additional outstanding evidence 
pertinent to his claim.  The record does not otherwise 
indicate any additional existing evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained.  Hence, the Board concludes that no further notice 
or assistance to the veteran is required to fulfill VA's duty 
to assist in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Background

As noted, the veteran's service medical records are 
unfortunately unavailable, having been lost at a fire at the 
NPRC in 1973.  

In June 2004, the veteran submitted an application for VA 
compensation benefits, seeking service connection for hearing 
loss, secondary to noise exposure from jet engines.  

In support of his claim, the veteran submitted February and 
August 2004 private clinical records showing that he had 
undergone audiometric testing.  The results of the testing 
are largely uninterpreted but appear to show a bilateral 
hearing loss disability.  Also submitted by the veteran was a 
June 1987 letter from the Office of Workers' Compensation 
Programs indicating that he had been found to have a 4 
percent permanent partial loss of hearing, bilaterally, due 
to exposure to hazardous employment-related noise in the 
course of his duties as a civilian employee at the Department 
of Defense.  

The RO thereafter obtained VA clinical records, dated from 
November 2000 to November 2004.  In pertinent part, these 
records show that the veteran was seen in the audiology 
clinic in July 2001, reporting that he was "stone deaf."  
He reported the greatest difficulty when listening in 
environments with background noise.  His history was positive 
for military noise exposure around aircraft as well as post-
service occupational noise exposure.  Audiometric testing 
showed normal hearing in the low frequencies, sloping to 
profound hearing loss in the high frequencies, bilaterally.  
Hearing aids were recommended.  In June 2004, the veteran 
reported worsening of his hearing acuity since it was last 
tested in 2001.  On examination in July 2004, the veteran 
reported decreased hearing as well as vertiginous episodes in 
the last year.  Audiometric testing showed mild to profound 
hearing loss, bilaterally.  The examiner noted that the test 
results were not appropriate for rating purposes, as the 
veteran had not previously filed a claim for service 
connection for hearing loss.  In October 2004, the veteran 
had another ENT consultation at which his symptoms included 
dizziness and lightheadedness.  Audiometric testing showed 
high frequency sensorineural hearing loss, with speech 
discrimination of 84 percent in the left ear and 96 percent 
in the right ear.  

In March 2005, the veteran underwent VA medical examination 
for compensation purposes.  He reported a history of noise 
exposure during service, particularly from aircrafts.  He 
reported difficulty with communication in noisy environments, 
as well as tinnitus and some mild imbalance.  Audiometric 
testing showed that the veteran's right ear pure tone 
thresholds were 15, 10, 70, 80, and 95 decibels at 500, 
1,000, 2,000, 3,000 and 4,000 hertz, respectively.  The four 
-frequency right pure tone average was 63.8 decibels.  Left 
ear pure tone thresholds were 15, 10, 35, 70, and 85 decibels 
at the same tested frequencies.  The four -frequency right 
pure tone average was 50 decibels.  Speech recognition was 88 
percent correct on the right and 86 percent correct on the 
left.  The impression was asymmetric sensorineural hearing 
loss, left side worse than the right.  Also diagnosed was 
disequilibrium, does not appear to be Ménière's disease as he 
has no true vertigo.  In an April 2005 addendum, the examiner 
concluded that it was at least as likely as not that the 
veteran's current hearing loss began during service.  

Based on this evidence, in an April 2005 rating decision, the 
RO granted service connection for bilateral hearing loss and 
assigned an initial 10 percent rating, effective June 9, 
2004.  In its decision, the RO explained that under the 
Rating Schedule, a numeric designation of V had been assigned 
to the right ear and a lesser numeric designation of II had 
been assigned to the left ear, resulting in a 10 percent 
rating.  

The veteran appealed the RO's determination, stating that 
another examination was necessary, as his left ear hearing 
acuity was worse than his right ear.  He also indicated that 
he had an appointment to be fitted for hearing aids because 
his hearing loss had created many problems for him, like 
driving, socializing, and communicating with others.  

In support of the veteran's appeal, the RO obtained 
additional VA clinical records dated to May 2007.  In 
pertinent part, these records show that in June 2005, the 
veteran was measured for hearing aids.  In July 2005, he was 
seen for the fitting of his new hearing aids.  Subsequent 
clinical records show that in October 2005, the veteran 
reported that he had no subjective benefit from his hearing 
aids and wished to return them.  


Applicable Law

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown -- that the present level 
of the veteran's disability is the primary concern in an 
claim for an increased rating and that past medical reports 
should not be given precedence over current medical findings 
-- does not apply to the assignment of an initial rating for 
a disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Rather, where a veteran appeals the initial rating assigned 
for a disability, as in the instant case, evidence 
contemporaneous with the claim and with the initial rating 
decision granting service connection would be most probative 
of the degree of disability existing at the time that the 
initial rating was assigned and should be the evidence "used 
to decide whether an original rating on appeal was erroneous 
. . . ."  Fenderson, 12 Vet. App. at 126.  If later evidence 
indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Id.

Under VA regulation, an examination for hearing impairment 
must be conducted by a state-licensed audiologist and must 
include a controlled speech discrimination test (Maryland 
CNC) and a puretone audiometry test.  Examinations are to be 
conducted without the use of hearing aids.  To evaluate the 
degree of disability from defective hearing, the rating 
schedule establishes 11 auditory acuity levels from Level I 
for essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the puretone threshold 
average, as contained in a series of tables within the 
regulations.  The puretone threshold average is the sum of 
the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  38 C.F.R. § 4.85 (2006).

The regulatory provisions also provide two circumstances 
under which alternative tables can be employed.  One is where 
the puretone thresholds in any four of the five frequencies 
of 500, 1,000, 2,000, 3,000 and 4,000 Hertz are 55 decibels 
or greater.  The second is where puretone thresholds are 30 
decibels or less at frequencies of 1,000 Hertz and below, and 
are 70 decibels or more at 2,000 Hertz.  See 38 C.F.R. § 4.86 
(2006).


Analysis

Applying the facts in this case to the criteria set forth 
above, the Board finds that the preponderance of the evidence 
is against an initial rating in excess of 10 percent for 
bilateral hearing loss.  

As discussed above, the March 2005 VA audiometric examination 
showed that the veteran had an average pure tone threshold of 
63.8 decibels in the right ear with speech discrimination of 
88 percent correct.  He had an average pure tone threshold of 
50 decibels in the left ear with speech discrimination of 86 
percent correct.  

Using Table VI and Table VII in 38 C.F.R. § 4.85, Diagnostic 
Code 6100, the veteran has Level III hearing in the right ear 
and Level II hearing in the left ear, providing a zero 
percent rating.  

However, because audiometric testing has shown that the 
puretone thresholds in the veteran's right ear were 30 
decibels or less at frequencies of 1,000 Hertz and below, and 
are 70 decibels or more at 2,000 Hertz, application of the 
alternative table is warranted.  See 38 C.F.R. § 4.86.  Under 
that table (Table VIA), the veteran has Level V hearing in 
the right ear.  Under Table VII, therefore, because he is 
shown to have Level II hearing in the right ear, this results 
in a 10 percent rating.

The Board has considered the veteran's contentions to the 
effect that the March 2005 VA audiometric examination is not 
reflective of the severity of his disability, as his left ear 
seems worse than his right ear.  In fact, the examination 
report reflects that his hearing discrimination is worse in 
his left ear, although his average puretone threshold is 
higher in the right ear.  Regardless, the examination report 
contains no indication of any difficulty in administering the 
examination or that it is otherwise invalid for rating 
purposes.  The Board therefore finds that the objective 
examination report is entitled to more probative weight that 
the veteran's perceptions of his own hearing acuity in rating 
his service-connected hearing loss.  

The Board has also considered the veteran's contentions 
regarding the severity of his hearing loss and the fact that 
he was fitted with hearing aids.  While the Board finds his 
statements to be credible, they do not provide sufficient 
evidence on which to award a higher rating for bilateral 
hearing loss.  Disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  In this case, as explained above, the 
numeric designations correlate to a 10 percent disability 
rating, using the alternative table.

While the Board has reviewed the veteran's claims folder in 
its entirety, there is no other probative evidence of record 
showing that his hearing loss disability is more severe for 
compensation purposes than demonstrated on the March 2005 
audiological evaluation discussed above.  

In that regard, the Board has considered the private 
audiometric studies submitted by the veteran, as well as the 
VA clinical records.  However, such tests have not been shown 
to have been conducted in compliance with section 4.85, 
including, for example, a controlled speech discrimination 
test using the Maryland CNC word list.  Because the form of 
these tests is not compatible with VA guidelines, the Board 
finds that they are of limited probative value.  See Kelly v. 
Brown, 7 Vet. App. 471, 474 (1995).

The Board has also considered whether an extraschedular 
rating is warranted with respect to the veteran's bilateral 
hearing loss.  Bagwell v. Brown, 9 Vet. App. 157 (1996) (the 
question of extraschedular rating is a component of the 
veteran's claim for an increased rating).  However, after 
reviewing the record, the Board finds that there is no basis 
for further action on this question.  There is no objective 
evidence of record demonstrating that the veteran's service- 
connected hearing loss markedly interferes with his 
employment, beyond that contemplated by the rating schedule.  
Likewise, there is no evidence of record showing that he has 
been frequently hospitalized due to hearing loss.  Indeed, it 
does not appear that he has been hospitalized for this 
disability at all since his separation from service.  
Consequently, the Board finds that no further action on this 
matter is warranted.

In summary, based on a review of the entire record, the Board 
finds that the veteran's bilateral hearing loss disability 
does not rise to the level required for the assignment of an 
initial rating in excess of 10 percent.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is not for application.  38 U.S.C.A. § 5107(b) 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

Entitlement to an initial rating in excess of 10 percent for 
bilateral hearing loss is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


